Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vertical channel includes a second end lying in aAppln. No.: 15/568,599 plane that is orthogonal to the axial axis of the vertical channel and is open towards the top of the block must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear how the vertical channel includes a second end lying in aAppln. No.: 15/568,599 plane that is orthogonal to the axial axis of the vertical channel and is open towards the top of the block as in claim 1 and the top end lying in a plane that is orthogonal to an axial axis of the hole and is open towards the top of the block as in claim 13. According to the instant drawings (figure 6), the second end or the top end of the vertical channel (A1) is open towards the top of the block and therefore not orthogonal to the axis as best understood. For examination purposes, the claim is treated as the vertical channel’s second end is open towards the top of the block. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 1-4, 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No adequate support found for the vertical channel includes a second end lying in aAppln. No.: 15/568,599 plane that is orthogonal to the axial axis of the vertical channel and is open towards the top of the block as in claim 1 and the top end lying in a plane that is orthogonal to an axial axis of the hole and is open towards the top of the block as in claim 13. According to the instant drawings (figure 6), the second end or the top end of the vertical channel (A1) is open towards the top of the block and therefore not orthogonal to the axis as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee Jong Ho (KR20130097820) in view of Applicant’s admitted prior art (hereinafter AAPA). 

    PNG
    media_image1.png
    630
    598
    media_image1.png
    Greyscale

Ho discloses a block (see above) capable for producing personalised root post flanges for dental implantology to be screwed onto a dental implant, wherein the block has a top and a bottom, wherein the bottom is configured to directly couple to the dental implant, the block comprising: a cylindrical body (12) with an axial axis (e.g. an axis passing thru the block),  a connection base (11/16) on the bottom of the cylindrical body with an inner channel (e.g. 14) to connect to the dental implant, the inter channel having an opening 
	Ho fail to teach the machined seat faces towards the second end of the vertical channel and away from the inner channel and a through channel that is directly connected to the vertical channel at the second end of the vertical channel, and the through channel linearly extending upwards from the second end of the vertical channel to the outer surface of the block, wherein an axial axis of the through channel is at an angle greater than 0 degrees with respect to the axial axis of the cylindrical body, wherein the through channel has a constant diameter; however, 

Ho further discloses wherein a length of the  vertical channel is set based on a length of a fixing screw and a type of connection required by the implant (see fig. above); the machined seat is between an end of the  vertical channel and the connection base (see fig above); the connection base extends downwards and outwards from the cylindrical body and has a smaller cross-sectional area than a cross-sectional area of cylindrical body, wherein the cross-sectional area of the connection base and the cross-sectional area of the cylindrical body are taken in respective planes that are orthogonal to the axial axis of said cylindrical body (see fig above); a top of the cylindrical body (CC) is capable to receive a dental prosthesis; the axis of the  vertical channel coincides with an axis of the machined seat (see fig. above); the machined seat is between the inner channel and the vertical channel and forms a countersunk hole (see AAPA figure 1). 
Regarding claim 13 Ho discloses as addressed above a block capable for producing personalised root post flanges for dental implantology to be screwed onto a 
Ho fail to teach a through channel that is directly connected to the hole at the top end of the hole, and the through channel linearly extending upwards from the top end of the hole to the outer surface of the block, 6Appln. No.: 15/568,599 wherein an axial axis of the through channel is at an angle greater than 0 degrees with respect to the longitudinal axis of the main body, wherein the through channel has a constant diameter; however, as addressed above, AAPA teaches a through channel (fig. 2) that is directly connected to the hole at the top end of the hole, and the through channel linearly extending upwards from the top end of the hole to the outer surface of the block, 6Appln. No.: 15/568,599 wherein an axial axis of the 
Ho further discloses wherein a cross-sectional area of the main body of the block taken in a plane orthogonal to the longitudinal axis is larger than a cross-sectional area of the connection base of the block taking in a plane orthogonal to the longitudinal axis; and wherein the first portion of the  hole is formed in the connection base of the block; wherein the second portion of the  hole is formed in the main body of the block (see the figures above).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of AAPA as applied to claim 1 above.
Ho/AAPA discloses the invention substantially as claimed except for the cylindrical body diameter and height; however, abutment (e.g. a portion for connecting dental prosthesis) having diameter of 12 to 25 mm due to limited spaced allowed between two teeth the jawbone size for implantation is common in the art, thus it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ho by providing diameter as claimed so that the prepared abutment fits between  and in-line with teeth. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772